Citation Nr: 0309560	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  02-03 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
2000.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in September 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, in which the RO denied service 
connection for residuals of an in-service head injury.

This case was the subject of a Board remand dated in January 
2003, for the purpose of issuance of a supplemental statement 
of the case.


REMAND

This veteran had a significant head injury in September 1991, 
during service.  According to a September 1991 record of 
private hospital treatment in Germany,  the head injury 
included a skull fracture and bleeding from the ear, and 
required surgical repair.  A February 2000 service discharge 
examination history indicates that the veteran had lost 
consciousness for 8 days after the injury.  

Of record are statements of the veteran, his wife, and an 
employer, describing the veteran's current problems with 
concentration and memory.  The veteran claims such to be 
residuals of his in-service head trauma, and he requests a VA 
examination to confirm that he has residuals of his head 
injury.  The veteran is not satisfied with his one internal 
medicine VA examination in March 2000, summarily describing 
his mental status as normal and finding that he had no 
residuals of his in-service head injury.  The examiner did 
not conduct a scheduled examination of the veteran's 
"nerves," perhaps because the veteran said he had no such 
disability.  It appears that the RO may have intended for the 
veteran to undergo examination for neurological residuals of 
the head injury, but that this was not accomplished.  Given 
the nature of the in-service head injury and the recent lay 
statements of his wife and employer, VA should have a 
psychiatrist and neurologist review the record and examine 
him to determine of he has any residuals of the in-service 
head injury.

Also, there may be numerous additional records of treatment 
for the initial injury, to include records of private 
treatment in Germany (the February 2000 service discharge 
examination describes post-injury treatment at three 
different hospitals), so in addition to the VA examination 
request, VA should ask the veteran to identify all VA and 
non-VA health care providers that have treated him for any 
neurological, psychiatric, or other disability related to his 
in-service head trauma, during the period from September 1991 
to the present, except for those providers from whom all 
pertinent records of treatment have been obtained.  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) held very recently that 38 C.F.R. § 19.9(a)(2) 
(authorizing the Board to conduct further development of the 
evidence), in the manner that it operates in tandem with 
38 C.F.R. § 20.1304 (allowing the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver), is contrary to the requirement in 
38 U.S.C. § 7104(a) that "[a]ll questions in a matter 
which...is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary."  The 
Federal Circuit also held that 38 C.F.R. § 19.9(a)(2)(ii), 
which required the Board "to provide the notice required by 
38 U.S.C. § 5103(a)" and "not less than 30 days to respond 
to the notice," is invalid because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1. 2003).  

In light of this recent Federal Circuit case, this case must 
be remanded to the RO, for the purpose of further development 
of the evidence as described above. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
to ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for any 
neurological, psychiatric, or other 
disability related to his in-service head 
trauma, during the period from September 
1991 to the present, except for those 
providers from whom all pertinent records 
of treatment have been obtained.  After 
obtaining any necessary releases, the RO 
should obtain records from each health 
care provider the appellant identifies.

3. After completion of #2, above, the RO 
should make arrangements with the 
appropriate VA medical facility(ies) for 
the veteran to be afforded neurological 
and psychiatric examinations to determine 
the presence, nature and extent of all 
residuals of a September 1991 in-service 
head injury that resulted in a skull 
fracture (right temporal petrous bones).

The examiners should review the September 
1991 initial surgery and treatment notes 
for the injury described in translated 
documents, associated with the claims 
file, from the Surgery University Clinic 
and Poly-Clinic in Germany.  The 
examiners should also review the service 
medical records, to include the February 
2000 service separation examination and 
associated history, and any relevant 
post-service records of treatment or 
examination.   

The examiners should render an opinion as 
to whether it is at least as likely as 
not that the veteran has current 
residuals of his in-service head injury, 
to include but not limited to 
psychiatric, neurological, or organic 
brain impairment.  

The RO should send the claims folder to 
the examiners for review.

4.  The RO should readjudicate the issue 
on appeal with consideration of all of 
the evidence of record, including the 
evidence added to the record since the 
last Supplemental Statement of the Case 
(SSOC) was issued in January 2003.  

5.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the January 
2003 SSOC.  A reasonable period of time 
for a response should be afforded.   

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



